Sherwood, J.,
Dissenting. — I do not concur in one point of the foregoing opinion. It has always been my understanding of the matter, that probate courts were creatures of the statute, and could do nothing except where the statute gave power so to do; and even where they have jurisdiction to act, such jurisdiction *482must be exercised in the manner prescribed by law, and not otherwise, and that such courts take nothing by implication. Powers v. Blakey’s Adm'r, 16 Mo. 437; Lake v. Meier, 42 Mo. 389; Coil v. Pitman’s Adm’r, 46 Mo. 51; Kelley Prob. Guide, sec. 123; Baldwin v. Whitcomb, 71 Mo. 651; Jefferson Co. v. Cowan, 54 Mo. 234; Riggs v. Cragg, 89 N. Y. 479; Davidsburg v. Ins. Co., 90 N. Y. 526; Fiester v. Shepard, 92 Ib. 251. And as a consequence of this position, it must needs follow, that whenever the statute prescribes that an order be obtained by a guardian, etc., from a probate court to do a certain act, and this be not done that the probate court, by a subsequent order, cannot confer on the unauthorized act of the guardian, etc., a retrospective validity.
The majority opinion seems to rest upon cases where an informal approval of an administrator’s sale of land has occurred. I take it that there is wide distinction between that class of cases and the present one. There the order of sale was regularly made after the taking of all' necessary precedent steps; the sale occurred with the observance of all legal formalities, and the only question was whether approval of the court had sanctioned the sale. The statute in such cases requires no order of approval; approval is manifested in such cases, by the failure to order a new sale (sections 168, 169), and by acts and entries repugnant to the idea of approval. Here, on the contrary, no order at all is made, but reliance is sought on the approval of an act confessedly unauthorized when done. It has been expressly held by this court, that without an order of sale was made, an approval of such sale was a nullity. Evans v. Snyder, 64 Mo. 516. Now, if it be true that probate courts must exercise their jurisdiction in the manner prescribed by law, and that law requires that an order be made that a given act be done, subsequent approval of the act will not answer in lieu of prior authorization; and it makes no matter what the char*483•acter of the act is, which requires a prior order, subsequent approval cannot make valid what was before void, and I do not concur in overruling Michael v. Locke, supra. I think we have enough slip-shod mismanagement of estates without giving such things judicial encouragement.